Case 2:17-cr-00661-DMG Document 513 Filed 05/03/19 Page 1 of 7 Page ID #:7325



   Peter Johnson (State Bar No. 252542)
 1
   Email: peter@peterjohnsonlaw.com
 2 Law Office of Peter Johnson
   409 N. Pacific Coast Hwy, 651
 3 Redondo Beach, California 90027
 4 Telephone: (310) 295-1785
   Facsimile: (866) 941-7715
 5
   Attorney for Defendant
 6
   JULIAN OMIDI
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9                              WESTERN DIVISION
10 UNITED STATES OF AMERICA,                   )   Case No. 17-cr-00661-DMG
11                                             )
            Plaintiff,                         )   DEFENDANT JULIAN OMIDI’S
12      v.                                     )   OPPOSITION TO THE
13                                             )   GOVERNMENT’S MOTION TO
   JULIAN OMIDI                                )   SEVER INDEPENDENT
14          Defendant                          )   MEDICAL SERVICES [DOC. No.
15                                             )   492]
                                               )
16
17
18        Defendant Julian Omidi, through his counsel, Peter Johnson, hereby opposes
19 the government’s Motion to Sever Independent Medical Services [Doc. No. 492].
20 This opposition is supported by the attached memorandum and any arguments at the
21 hearing on the motion.
22
23 DATED: May 3, 2019                   Respectfully submitted,

24                                      ___________/s/________________
25                                      Peter Johnson

26
27
28

                                           1
Case 2:17-cr-00661-DMG Document 513 Filed 05/03/19 Page 2 of 7 Page ID #:7326



                               OPPOSITION MEMORANDUM
 1
 2      I.      Introduction
 3
             The government moved to sever Defendant Independent Medical Services
 4
     (“Defendant IMS”), arguing that Defendant IMS is legally defunct and without
 5
 6 counsel to represent its interest [Doc. No. 492]. For two reasons, Defendant Julian
 7 Omidi opposes that motion. First, the Court should not rule on a government request
 8
   for severance where Defendant IMS is without counsel and has not been properly
 9
10 arraigned. Second, in its motion, the government does not make an adequate showing
11 of prejudice required under Rule 14 of the Federal Rules of Criminal Procedure to
12
   grant severance. Therefore, the Court should deny the government’motion to sever.
13
14    II.    Argument

15           1. The Court Should Deny the Motion to Sever Because Defendant IMS
16              Has Never Been Properly Arraigned on the First Superseding
                Indictment.
17
18           It is motion, the government asserts that, since at least June 2014, Defendant

19 IMS had been legally defunct. Gov. Mtn. at 5. It argues that the actions of Defendant
20
     IMS have been legally invalid since this date.      However, if Defendant IMS was
21
     operating outside the scope of its legal authority since June of 2014, it arraignment on
22
23 March 20, 2018 would be invalid, because the counsel appearing on behalf of
24
     Defendant IMS, Kamille Rae Dean, would have had no legal authority to appear,
25
26
27
28
                                                 2
Case 2:17-cr-00661-DMG Document 513 Filed 05/03/19 Page 3 of 7 Page ID #:7327



     plead or speak on behalf of Defendant IMS.1 As such, Defendant IMS has never
 1
 2 properly been arraigned under Fed R. Crim Pro. Rule 10.
 3
           Under these circumstances, it would seem improper for the Court to grant the
 4
     government’s motion to sever for two reasons. First, the government cannot properly
 5
 6 place a pretrial motion before the court without complying with the arraignment
 7 requirements of Fed. R. Crim Pro. 10. Here, it is as if the court arraigned the wrong
 8
   defendant and the correct defendant remains unadvised of the charges. In such a
 9
10 circumstance, a severance pursuant to Fed. R. Crim Pro. 14 would be premature,
11 because the correct defendant has not pleaded “no guilty” and asserted his right to a
12
   jury trial. Second, IMS is without counsel and/or leadership at this time to respond to
13
14 the government’s motion and the corporation should be given a post–arraignment
15 opportunity to respond to the motion. This is especially true where the government
16
   filed its indictment and joined Defendant IMS during the period in which it now
17
18 claims that IMS was legally defunct, making it impossible for the non-operational
19 corporation to legally retain counsel.
20
           2. Severance is Improper Because the Government Has Not Made A
21            Showing of Prejudice as Required Under Fed. R. Crim. Pro. Rule 14.
22
           To sever defendants previously joined at trial, Federal Rule of Criminal
23
     Procedure 14(a) requires a showing of prejudice. Rule 14 provides, “If the joinder of
24
25 ... defendants in an indictment ... appears to prejudice a defendant or the government,
26
27  If Mr. Jamie Hidalgo’s appointment as IMS’s corporate officer was invalid, see Gov.
     1

   Mtn. to Sever at 6, then Mr. Hidalgo did not have the authority to retain counsel on
28 behalf of IMS, speak on its behalf or waive speedy trial.
                                               3
Case 2:17-cr-00661-DMG Document 513 Filed 05/03/19 Page 4 of 7 Page ID #:7328



     the court may ... sever the defendants' trials, or provide any other relief that justice
 1
 2 requires.” Fed. R. Crim. Pro 14.
 3
            A government request for severance is rare. Ordinarily, it is the defendant that
 4
     moves for severance and the government responds asserting the rule in favor of
 5
 6 joinder. See e.g., Gov. Opp. to Defendant Zarrabi’s Motion for Severance at [Doc. No.
 7 423]. In it opposition to Defendant Zarrabi’s motion to sever, the government argued
 8
   that “[i]t is well-established that in the federal system there is a preference for joint
 9
10 trials where defendants have been jointly indicted.” United States v. Hernandez-Orellana,
11 539 F.3d 994, 1001 (9th Cir. 2008) (citing Zafiro v. United States, 506 U.S. 534, 537
12
   (1993)); see also United States v. Camacho, 528 F.2d 464, 470 (9th Cir. 1976) (“Joint trials
13
14 are the rule rather than the exception; and there is a ‘substantial public interest’ in the
15 joint trial of persons charged with committing the same offense or with being
16
   accessory to its commission.” (citation omitted)). This is “largely for reasons of
17
18 judicial economy and efficiency.” United States v. Tootick, 952 F.2d 1078, 1080 (9th Cir.
19 1991).
20
            Moreover, in its opposition to sever Defendant Zarabbi, and noticeably absent
21
     in its present motion, the government provided an in depth review of the prejudicial
22
23 showing required for the Court to grant a severance motion:
24
            Severance is proper “only if there is a serious risk that a joint trial would
25          compromise a specific trial right . . . or prevent a jury from making a
            reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at 539. A
26          defendant seeking to use the remedial provisions of Federal Rule of
27          Criminal Procedure 14(b) to sever his trial from the trial of a co-
            defendant bears the burden of making that showing. See id.; see also
28
                                                  4
Case 2:17-cr-00661-DMG Document 513 Filed 05/03/19 Page 5 of 7 Page ID #:7329



           Hernandez-Orellana, 539 F.3d at 1001. In short, the test for severance
 1
           under Rule 14 is whether joinder, although proper under Rule 8, is “so
 2         manifestly prejudicial that it outweigh[s] the dominant concern with
           judicial economy and compel[s] exercise of the court’s discretion to
 3
           sever.” United States v. Nolan, 700 F.2d 479, 482 (9th Cir. 1983) (citation
 4         omitted); see also United States v. Escalante, 637 F.2d 1197, 1201 (9th Cir.
           1980) (“[T]he prejudice must have been of such magnitude that the
 5         defendant was denied a fair trial.”). Prejudice does not require severance;
 6         Rule 14 “leaves the tailoring of the relief to be granted, if any, to the
           district court’s sound discretion.” Zafiro, 506 U.S. at 538-39.
 7
 8
     See Gov. Opp. to Defendant Zarrabi’s Motion for Severance at [Doc. No. 423 at 8].
 9
10         The government can hardly argue that the above-cited cases are one-sided or
11 that the prejudicial showing is reduced when the government files the motion. See
12
   United States v. Clay, 579 F.3d 919, 928 (8th Cir. 2009) (“Regardless of which party
13
14 seeks severance--the government or one or more of the defendants--the policy
15 preference for joinder requires the district court to find prejudice to the moving party
16
   should the motion not be granted.”). In fact, when the government moves for
17
18 severance, the showing of prejudice is arguably greater because the government
19 controls the content, timing and joinder of defendants in it indictments. See e.g., United
20
     States v. Cappello, 209 F. Supp. 959, 960 (E.D. N.Y. 1962) (Bartels, J.) (requiring a
21
     “strong showing of prejudice” because the government is in a “controlling position to
22
23 state what shall be included in the charges.”). Moreover, the government’s burden to
24
     show prejudice should be high as well because the government has the power to
25
     dismiss an indictment against Defendant IMS, instead of seeking a severance.
26
27
28
                                                 5
Case 2:17-cr-00661-DMG Document 513 Filed 05/03/19 Page 6 of 7 Page ID #:7330



             Here, the only prejudice articulated in the government’s motion seems to be the
 1
 2 speculative prejudice that “the Court has set a December 3, 2019 trial date as to
 3
     defendants Julian Omidi, Surgery Center Management, LLC, and Dr. Mirali Zarrabi,
 4
     based on a continuance as to which one defendant objected, the government does not
 5
 6 want IMS’s refusal to retain new counsel to delay the proceedings.” Gov. Mtn. at 7.
 7 However, at the government’s request and in favor of a joint trial, the Court has
 8
   found excludable time over Defendant Zarrabi’s objections numerous times. (See e.g.,
 9
10 Dkts. 388, 417 and 478.). That reasoning does not amount to prejudice, at least at this
11 time, when counsel for Defendant Omidi was recently appointed and, consequently,
12
   the December 3, 2019 trial date will more than likely need to be continued again.
13
14 Moreover, the government brought the charges and joined the defendants in this case
15 after Defendant IMS was legally defunct and, therefore, it reasonably should have
16
   been aware of Defendant IMS’s non-operational status at that time. Under these
17
18 circumstances, it may be more appropriate for the government to exercise its
19 discretion to dismiss the indictment against the “headless” defunct corporation than
20
     to move to sever.
21
          III.   Conclusion
22
23           Therefore, the Court should deny the government’s motion for severance
24
     because IMS was never properly arraigned and the government has not made the
25
     //
26
27 //
28
                                                 6
Case 2:17-cr-00661-DMG Document 513 Filed 05/03/19 Page 7 of 7 Page ID #:7331



     appropriate showing of prejudice required under Fed R. Crim Pro. Rule 14.
 1
 2
     DATED: May 3, 2019                    Respectfully submitted,
 3
 4                                         By: ___________/s/________________
                                           PETER JOHNSON
 5                                         Attorney for Defendant Julian Omidi
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               7
